 Case 5:19-cv-12384-JEL-APP ECF No. 4 filed 08/20/19   PageID.13   Page 1 of 2




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Kevin A. Gary,
                                        Case No. 19-cv-12384
                        Plaintiff,
                                        Judith E. Levy
vs.                                     United States District Judge

Bluestem Brands, Inc.,                  Mag. Judge Anthony P. Patti

                     Defendants.
_______________________________/

      ORDER GRANTING PLAINTIFF’S APPLICATION TO
         PROCEED WITHOUT PREPAYING FEES [2]

      Plaintiff Kevin A. Gary filed a complaint on August 12, 2019. (ECF

No. 1.) He asks the Court’s permission to proceed without prepaying fees

or costs. (ECF No. 2.) Having reviewed plaintiff’s application to proceed

without paying costs, the Court is satisfied he is unable to pay fees and

costs. The application (ECF No. 2) is GRANTED.

      IT IS SO ORDERED.

Dated: August 20, 2019.                  s/ Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge
 Case 5:19-cv-12384-JEL-APP ECF No. 4 filed 08/20/19   PageID.14   Page 2 of 2




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on August 20, 2019.
                                         s/Shawna Burns
                                         SHAWNA BURNS
                                         Case Manager




                                     2
